1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                               Case No.: 18cv2239-DMS(BLM)
11   RAYMOND DEAN MYERS,

12                                            Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                               MOTION FOR APPOINTMENT OF
13   v.                                                        COUNSEL
14   ARLITA BASTO and R. ARIAS,
                                                               [ECF No. 22]
15                                       Defendants.
16

17

18          On January 15, 2019, Plaintiff, a state prisoner proceeding pro se and in forma pauperis,

19   filed a Motion requesting this Court to appoint counsel. ECF No. 22; see also ECF No. 10 (order
20   granting motion to proceed in forma pauperis). In support of his Motion, Plaintiff alleges that

21   he “has absolutely no law or litigation knowledge or experience,” and that his “situation includes

22   complicated medical circumstances and terminology that he cannot adequately convey to the

23   Court.” ECF No. 22 at 1. Plaintiff further states that he is “unable to afford counsel,” he has

24   “very limited” access to the law library, and that “imprisonment will greatly limit his ability to

25   litigate properly.” Id. at 1–2. Finally, Plaintiff argues that “this case will likely incur conflicting

26   testimonies and . . . counsel would better enable Plaintiff to present evidence and cross examine
27   witnesses.” Id. at 2. Having considered Plaintiff’s Motion and the applicable law, the Motion is
28   DENIED for the reasons set forth below.

                                                           1
                                                                                         18cv2239-DMS(BLM)
1                                            LEGAL STANDARD

2           The Constitution provides no right to appointment of counsel in a civil case unless an

3    indigent litigant may lose his physical liberty if he loses the litigation. Lassiter v. Dep’t of Soc.

4    Servs., 452 U.S. 18, 25 (1981). However, under 28 U.S.C. § 1915(e)(1), courts are granted

5    discretion to appoint counsel for indigent persons under “exceptional circumstances.” Agyeman

6    v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).                A finding of exceptional

7    circumstances demands at least “an evaluation of the likelihood of the plaintiff’s success on the

8    merits and an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity

9    of the legal issues involved.’” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

10   1986)).

11                                              DISCUSSION

12          Thus far, Plaintiff has drafted and submitted several pleadings and motions without the

13   assistance of counsel. See Dkt. In addition to the instant Motion, Plaintiff has submitted the

14   following: a Complaint [ECF No. 1], a Motion to Proceed in forma pauperis [ECF No. 2], General

15   Allegations and Exhibits in Support of his Complaint [ECF No. 5], a Motion for Emergency Relief

16   [ECF No. 7], a Motion for a Restraining Order [ECF No. 9], a Motion to Amend his Complaint

17   [ECF No. 14], a Motion to Correct Errors of an Original Order [ECF No. 16], and a Motion for a

18   Copied Set of Exhibits [ECF No. 19]. From the Court’s review of these documents, it is clear

19   that Plaintiff is able to articulate the claims of his case. Additionally, there is no indication that
20   the issues are overly complex.

21          While it is too early for the Court to determine Plaintiff’s likelihood of success on the

22   merits, Plaintiff fails to establish the requisite “exceptional circumstances” that would warrant

23   appointment of counsel. A plaintiff is only entitled to appointed counsel if he can show “that

24   because of the complexity of the claims he [is] unable to articulate his positions.” Rand v.

25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th

26   Cir. 1998) (en banc); see also Taa v. Chase Home Fin., 2012 WL 507430, at *2 (N.D. Cal. Feb.
27   15, 2012) (noting that plaintiffs’ lack of legal training and poverty did not constitute exceptional
28   circumstances, as these are the types of difficulties many other litigants face in proceeding in

                                                        2
                                                                                         18cv2239-DMS(BLM)
1    pro se); Wilborn, 789 F.2d at 1331 (“If all that was required to establish successfully the
2    complexity of the relevant issues was a demonstration of the need for development of further

3    facts, practically all cases would involve complex issues.”); see also LaMere v. Risley, 827 F.2d

4    622, 626 (9th Cir. 1987) (affirming a district court’s denial of request for appointment of counsel

5    where pleadings demonstrated petitioner had “a good understanding of the issues and the ability

6    to present forcefully and coherently his contentions”). Plaintiff has not established that this case

7    is “exceptional” or that the issues in it are particularly complex.

8           Because Plaintiff failed to allege the requisite “exceptional circumstances,” it is not in the

9    interest of justice to appoint counsel at this time. Accordingly, Plaintiff’s Motion for Appointment

10   of Counsel is DENIED.

11          IT IS SO ORDERED.

12

13   Dated: 1/18/2019

14

15

16

17

18

19
20

21

22

23

24

25

26
27
28

                                                      3
                                                                                       18cv2239-DMS(BLM)
